Citation Nr: 1241813	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2009, the Veteran presented testimony relevant to the issue on appeal before a Decision Review Officer (DRO) at a hearing held at the Nashville RO.  A transcript of the hearing is associated with the record.  

Although the Veteran initially requested to be afforded with a Board hearing on the April 2010 VA Form 9, he later withdrew his hearing request prior to the scheduled hearing.  See August 2011 letter from the Veteran.  

Since the February 2010 Statement of the Case (SOC), the Board has received additional evidence from the Veteran in connection with his appeal unaccompanied by waiver, and, also, additional treatment records were placed in his Virtual VA file.  Unless the claimant waives the right, a supplemental statement of the case (SSOC) must be issued by the RO, unless the additional evidence is duplicative or not relevant to the issue on appeal.  In this case, the Board finds that the newly obtained evidence is not relevant because it merely shows continued treatment for PTSD and reiterates the Veteran's arguments regarding his belief that he is entitled to service connection for PTSD.   None of these records contain additional information from the Veteran regarding his stressors or evidence to aid in the corroboration of his claimed stressor events, which is what is relevant in this case.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321 (2010), citing Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact"); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In the factual circumstances of this case, the additional statements from the Veteran and VA medical records contain no information that would tend to prove the matter at issue, which is whether there is sufficient evidence to corroborate his non-combat stressors.  In consideration thereof, the Board finds that there is no prejudice to the Veteran in proceeding with appellate review.  

During the course of the Veteran's claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Review of the evidentiary record in this case reveals that the Veteran has been clinically diagnosed with Major Depressive Disorder, in addition to PTSD, on Axis I.  See undated Tennessee Disability Determination Services evaluation by E.S.D., PhD; see also October 2008 VA primary care note including an assessment of depression.  Therefore, the issue of entitlement to service connection for a psychiatric disorder is now included as an issue on appeal, as reflected on the first page of this decision.  This is issue is the subject of the REMAND below to the Appeals Management Center. 

In a January 2012 statement, it appeared the Veteran was raising a claim for service connection for sleep apnea.  This issue has not yet been adjudicated by the RO, so the Board does not have jurisdiction to address it.  This issue is REFERRED for further appropriate action. 

The Board has reviewed the Veteran's physical claims folder, as well as the Veteran's electronic folder through Virtual VA, to ensure a complete review of the evidence in this case.  



FINDING OF FACT

A preponderance of the evidence weighs against the PTSD claim because the record does not contain credible supporting evidence of record sufficient to corroborate the occurrence of the Veteran's claimed in-service stressor events.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In notice letters sent in October 2007 and March 2008, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  

Collectively, the notice letters advised the Veteran of what the evidence must show to establish entitlement to service connection for PTSD, and described the types of information and evidence that he needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on his behalf in support of the claim.  The RO further notified the Veteran how VA determined the disability rating and effective date once service connection has been awarded, which satisfied Dingess notice requirements.   

Thus, in consideration of the foregoing, the Board finds that the RO effectively satisfied the notice requirements with respect to the issue adjudicated herein prior to the initial denial of the claim.  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records and service personnel records are in the claims file.  Post-service treatment records pertaining to the Veteran's psychiatric treatment have also been obtained, to the extent possible, and are included in the claims file.  Additional records found in the Veteran's Virtual VA file are not relevant - i.e., the records show continued psychiatric treatment through VA - as discussed in detail in the Introduction above.  Furthermore, records from the Social Security Administration (SSA) have been obtained.    

Additionally, the RO attempted to obtain information and evidence to help the Veteran corroborate his claimed stressor event of having to identify the dead body of a shipmate while assigned to the U.S.S. Orion.  However, the JSRRC reviewed the 1988 command history for the U.S.S. Orion (AS-18), as well as the December 1988 deck logs, and found no evidence of the incident described by the Veteran.     

The Veteran was also asked to provide a buddy statement in order to provide support for his claim at the DRO hearing but never did so.        

Moreover, the Board recognizes that the Veteran has not been afforded with a PTSD examination and no medical opinion has been obtained in connection with his claim/appeal.  However, none of the Veteran's claimed stressor events has been sufficiently corroborated by credible supporting evidence.  Therefore, no medical examination or medical opinion is required in this particular case.  An examination could not provide the evidence needed to verify a stressor. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  

Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran seeks entitlement to service-connected compensation benefits for PTSD.  He alleges that he suffers from PTSD due to the following traumatic events during his naval service: 1) regularly being forced to clean the bathrooms after others had vomited at around 3 a.m. and being verbally abused; 2) being threatened with rape by superiors; 3) having to identify a shipmate's body who had been beaten and thrown overboard; and 4) being pushed down a flight of stairs resulting in a broken left finger when a fight between two superiors broke out.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.


In this case, the Veteran has not alleged and is not shown to be a combat Veteran.  He is neither in receipt of any military citations indicative of combat service nor otherwise shown through service records to have had combat service.  There is absolutely no indication in the record that he was engaged in combat with the enemy during his period of active service.  None of his stressors are related to alleged combat service.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  

Also, the Veteran has not alleged fear of terrorist or hostile military activity.  Therefore, the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is also inapplicable in this case.  

The Veteran only alleges non-combat stressor events, to include personal assault.  

Thus, in order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source for criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself/herself or others, and (2) the person's response involved intense fear, helplessness, or horror.  


Where a claim involves a stressor not related to combat, as in this case, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the evidentiary record shows that the Veteran is currently diagnosed with PTSD.  Indeed, VA treatment records show that he was first diagnosed with PTSD in 2007 after being referred for evaluation by his primary care provider and currently receives psychiatric treatment through the posttraumatic stress program.  He had no prior mental health treatment.

It also appears that the Veteran's diagnosis of PTSD has been competently linked to his claimed stressor events by the Veteran's treating psychiatrist.  See, e.g., August 2008 and February 2012 psychiatry medication management notes.  

However, none of the Veteran's claimed stressor events has been sufficiently corroborated by credible supporting evidence.  

Regarding the first claimed stressor event of having to clean bathrooms in the early morning hours after others had vomited and otherwise being verbally abused, the Board notes that the Veteran has not presented any evidence to support his account aside from his own lay statement.  As stated above, the Veteran's lay statement alone is not sufficient to establish the occurrence of the claimed stressor.  

Regarding the second claimed stressor event of having been threatened with rape by superior officers, the Board again notes that the Veteran has not presented any evidence to support his account other than his own lay statement, which is insufficient to establish the occurrence of the event.  Furthermore, we observe that the Veteran has, in fact, provided inconsistent accounts of the claimed stressor.  Such inconsistencies clearly lend no credible support for the occurrence of the claimed stressor.  See October 2009 DRO hearing transcript, page 1 (the Veteran testified that his supervisors would gang up on him in the bathroom and try to rip his clothes off and rape him on several occasions); but see the July 2007 VA psychology consult note (the Veteran told a VA readjustment counselor that he recalled one night when three petty officers came into the bathroom while he was cleaning, surrounded him, and threatened to rape him); see also PTSP consult request stating that the Veteran's traumatic event in service was being pressured and insulted by his superior while serving aboard a ship - he specifically denied sexual trauma) versus undated examination done for Tennessee Disability Determination Services where he reports being "sexually assaulted" by other military men.  This last document implicating that he was actually assaulted is in contrast to other documents wherein he states there were threats of assault only, not actual assault.   

Regarding the third claimed stressor event of having to identify a shipmate's body who had been beaten and thrown overboard, the Board notes that the JSRRC reviewed the 1988 command history for the U.S.S. Orion (AS-18) and the deck logs for the period from December 1 through 31 and found no documentation of the incident described by the Veteran.  It is also notable that the Veteran was uncertain of the shipmate's name at the DRO hearing, despite having described him as a good friend and reportedly still having nightmares over the incident.  See transcript, pages 6-7.  

Regarding the fourth claimed stressor event of being pushed down a flight of stairs and breaking his finger when a fight broke out between two superiors, the Board notes that the service treatment records provide no credible support for the Veteran's account and, in fact, contradict the Veteran's account.  While service treatment records show that the Veteran broke the fifth digit on his left hand during service, they reveal that such fracture occurred when he stumbled and fell on a pier striking the left side of his face and left finger.  The Veteran had reportedly been drinking and had the strong smell of alcohol when receiving medical treatment shortly thereafter.  See January 14, 1989 entry.  There was absolutely no mention of a fight or having been pushed down a flight of stairs.  It is likely that the circumstances surrounding the Veteran's injury would have been accurately recorded at the time that the Veteran was seeking medical treatment for the injuries.  

Additionally, service records do not show mental distress.  The one mention of alcohol consumption above is insufficient as it was not shown to be a frequent occurrence and there is otherwise no indication of any mental health problems.  There was no decrease in performance after the Veteran's period of service aboard the U.S.S. Orion and, in fact, his evaluations showed increased performance.  See Enlisted Performance Record.  Also, the Veteran specifically checked "No" when asked if he then had or ever had had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort when completing the separation report of medical history dated in September 1991.  He was also psychiatrically evaluated as normal at that time.  Thus, service records provide no credible supporting evidence for the occurrence of any of the claimed stressor events.

Furthermore, at the DRO hearing, the Veteran indicated that he still kept in touch with one of the guys from his service aboard the U.S.S. Orion and was asked to submit a statement from him that would help to corroborate his claimed stressor events.  Although the Veteran then agreed to obtain a statement from his shipmate, no such statement was ever provided.

While the Veteran believes that he should be granted service connection for PTSD because he has been diagnosed with PTSD at a VA medical facility based on his report of in-service stressor events (see August 2011 letter from the Veteran), an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  As explained above, the Veteran's claimed stressor events must be sufficiently corroborated by credible supporting evidence; however, no such evidence has been presented in this case.    

Therefore, although the Veteran has been diagnosed with PTSD based on claimed stressor events that allegedly occurred in service and the diagnosis appears to have been competently linked to his claimed in-service stressor events, his claimed stressor events have not been sufficiently corroborated by credible supporting evidence.  For this reason, we find that a preponderance of the evidence weighs against the Veteran's claim and service connection for PTSD is not warranted.  See Gilbert, supra.    

ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

In light of the Clemons case discussed above, the issue of entitlement to service connection for a psychiatric disorder other than PTSD has been reasonably raised by the record.  However, the Veteran has not received proper notice regarding how to substantiate the claim nor has the AOJ adjudicated the claim.  Consequently, remand is required.  

 Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice regarding his claim of entitlement to service connection for a psychiatric disorder other than PTSD.  Allow an appropriate period for response.  

2.  After any indicated evidentiary development is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


